17DETAILED ACTION
Claims 1-9 are pending.  Claims 1, 8, and 9 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 8 is objected to because of the following informalities:
“the RAM memory unit” in line 2 is not proceeded by a RAM memory unit.  Appropriate correction is required. Examiner recommends changing “the RAM memory unit” to “a RAM memory unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the physical memory areas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected based on the virtue of dependency upon rejected claim 2.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0124496 to Song et al. (“Song”) in view of U.S. Publication No. 2010/0169602 to Hulbert et al. (“Hulbert”) in view of U.S. Publication No. 2021/0318922 to Roberts (“Roberts”).

Regarding claim 1, Song teaches:
A method for operating a processing unit, the method comprising the following steps: 
addressing, by the processing unit, virtual memory areas to access a RAM memory unit, each individual virtual memory area of the virtual memory areas being respectively mapped onto a respective physical memory area of the RAM memory unit (Song: Fig. 1; and Paragraph [0058], “The process 1 accesses a memory space through a process 1 VMA, and the process 2 accesses a memory space through a process 2 VMA. For convenience of description, it is assumed that data of a memory corresponding to a virtual address <1> of the process 1 is <10>, data of a memory corresponding to a virtual address <2> of the process 1 is <20>, data of a memory corresponding to a virtual address <3> of the process 2 is <30>, data of a memory corresponding to a virtual address <4> of the process 2 is <40>, data of a memory corresponding to a virtual address <5> of the process 3 is <50>, data of a memory corresponding to a virtual address <6> of the process 3 is <60>, and data of a memory corresponding to a virtual address <7> of the process 3 is <70>. Although a virtual address and an actual memory are simply mapped to each other in FIG. 1 for convenience of description, a virtual address actually accessed by a CPU may be translated by using one or more page tables and offsets, to obtain a final physical address. When a process accesses a memory based on a virtual address, a CPU translates the virtual address into a physical address at a high speed by referring to page table information of an MMU. Connection information between a virtual address and a physical address is included in a page table. A process may access a physical memory by using the page table. A page is a basic unit for physical memory management, and a physical memory is generally managed in 4 KB pages”); 
mapping, when the free physical memory area exists, a virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

However, Song does not appear to explicitly teach:
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty;

However, in the same field of endeavor, Hulbert teaches:  
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty (Hulbert: Paragraph [0027], “Page fault handler 220 decides how to handle a page fault 205. Page fault handler 220 determines whether the virtual address is valid. If the virtual address is valid, in some embodiments, page fault handler 220 finds an available page in RAM, places the memory object in that page, and updates page table 204 with the translation”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song by performing a check to see if free memory exists and is not faulty, as taught by Hulbert.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Hulbert by improving efficiency of a system while minimizing costs. (Hulbert: Paragraph [0015]).

However, the Song/Hulbert combination does not appear to teach:
performing a check of the RAM memory unit for errors; 
designating, when, during the check of the RAM memory unit for errors, a physical memory area of the RAM memory unit is determined to have a hardware defect, the physical memory area having the hardware defect as faulty;

However, in the same field of endeavor, Roberts teaches:
performing a check of the RAM memory unit for errors (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”); 
designating, when, during the check of the RAM memory unit for errors, a physical memory area of the RAM memory unit is determined to have a hardware defect, the physical memory area having the hardware defect as faulty (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert combination by performing a check to see if hardware defects exist in memory, as taught by Roberts.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Roberts by reducing the size of fault maps as well as simplifying the creation process of the memory fault map. (Roberts: Paragraphs [0016]-[0018]).

Regarding claim 4, the Song/Hulbert/Roberts combination teaches all of the elements of claim 1 and further teaches:
wherein an error detection method is performed in order to detect whether individual physical memory areas of the RAM memory unit have a hardware defect (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”).  

Regarding claim 6, the Song/Hulbert/Roberts combination teaches all of the elements of claim 1 and further teaches:
wherein the individual virtual memory areas are mapped onto the respective physical memory areas using a memory management table (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”).  

Regarding claim 7, the Song/Hulbert/Roberts combination teaches all of the elements of claim 6 and further teaches:
wherein, to map the virtual memory area that is currently mapped onto the physical memory area designated as faulty onto the free physical memory area or onto another of the physical memory areas, a corresponding entry in the memory management table is changed (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).  

Regarding claim 8, Song teaches:
A processing unit configured to: 
102080339.1map, when the free physical memory area exists, a virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

However, Song does not appear to explicitly teach:
perform a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty;

However, in the same field of endeavor, Hulbert teaches:  
perform a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty (Hulbert: Paragraph [0027], “Page fault handler 220 decides how to handle a page fault 205. Page fault handler 220 determines whether the virtual address is valid. If the virtual address is valid, in some embodiments, page fault handler 220 finds an available page in RAM, places the memory object in that page, and updates page table 204 with the translation”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Song by performing a check to see if free memory exists and is not faulty, as taught by Hulbert.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Hulbert by improving efficiency of a system while minimizing costs. (Hulbert: Paragraph [0015]).

However, the Song/Hulbert combination does not appear to teach:
perform a check of the RAM memory unit for errors; 
designate, when, during the check of the RAM memory unit for errors, a physical memory area of the RAM memory unit is determined to have a hardware defect, the physical memory area having the hardware defect as faulty;

However, in the same field of endeavor, Roberts teaches:
perform a check of the RAM memory unit for errors (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”); 
designate, when, during the check of the RAM memory unit for errors, a physical memory area of the RAM memory unit is determined to have a hardware defect, the physical memory area having the hardware defect as faulty (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert combination by performing a check to see if hardware defects exist in memory, as taught by Roberts.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Roberts by reducing the size of fault maps as well as simplifying the creation process of the memory fault map. (Roberts: Paragraphs [0016]-[0018]).

Regarding claim 9, Song teaches:
A non-transitory machine-readable storage medium on which is stored a computer program for operating a processing unit, the computer program, when executed by a computer, causing the computer to perform the following steps (Song: Paragraph [0025], “According to an embodiment, there is provided a non-transitory computer-readable recording medium having recorded thereon a computer program for executing an operating method of a computing device”): 
addressing, by the processing unit, virtual memory areas to access a RAM memory unit, each individual virtual memory area of the virtual memory areas being respectively mapped onto a respective physical memory area of the RAM memory unit (Song: Fig. 1; and Paragraph [0058], “The process 1 accesses a memory space through a process 1 VMA, and the process 2 accesses a memory space through a process 2 VMA. For convenience of description, it is assumed that data of a memory corresponding to a virtual address <1> of the process 1 is <10>, data of a memory corresponding to a virtual address <2> of the process 1 is <20>, data of a memory corresponding to a virtual address <3> of the process 2 is <30>, data of a memory corresponding to a virtual address <4> of the process 2 is <40>, data of a memory corresponding to a virtual address <5> of the process 3 is <50>, data of a memory corresponding to a virtual address <6> of the process 3 is <60>, and data of a memory corresponding to a virtual address <7> of the process 3 is <70>. Although a virtual address and an actual memory are simply mapped to each other in FIG. 1 for convenience of description, a virtual address actually accessed by a CPU may be translated by using one or more page tables and offsets, to obtain a final physical address. When a process accesses a memory based on a virtual address, a CPU translates the virtual address into a physical address at a high speed by referring to page table information of an MMU. Connection information between a virtual address and a physical address is included in a page table. A process may access a physical memory by using the page table. A page is a basic unit for physical memory management, and a physical memory is generally managed in 4 KB pages”); 
mapping, when the free physical memory area exists, a virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

However, Song does not appear to explicitly teach:
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty;

However, in the same field of endeavor, Hulbert teaches:  
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty (Hulbert: Paragraph [0027], “Page fault handler 220 decides how to handle a page fault 205. Page fault handler 220 determines whether the virtual address is valid. If the virtual address is valid, in some embodiments, page fault handler 220 finds an available page in RAM, places the memory object in that page, and updates page table 204 with the translation”);  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer product disclosed by Song by performing a check to see if free memory exists and is not faulty, as taught by Hulbert.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Hulbert by improving efficiency of a system while minimizing costs. (Hulbert: Paragraph [0015]).

However, the Song/Hulbert combination does not appear to teach:
performing a check of the RAM memory unit for errors; 
designating, when, during the check of the RAM memory unit for errors, a physical memory area of the RAM memory unit is determined to have a hardware defect, the physical memory area having the hardware defect as faulty;

However, in the same field of endeavor, Roberts teaches:
performing a check of the RAM memory unit for errors (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”); 
designating, when, during the check of the RAM memory unit for errors, a physical memory area of the RAM memory unit is determined to have a hardware defect, the physical memory area having the hardware defect as faulty (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert combination by performing a check to see if hardware defects exist in memory, as taught by Roberts.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Roberts by reducing the size of fault maps as well as simplifying the creation process of the memory fault map. (Roberts: Paragraphs [0016]-[0018]).

Regarding claim 10, the Song/Hulbert/Roberts combination teaches all of the elements of claim 1 and further teaches:
the individual virtual memory areas are mapped onto the respective physical memory areas using a memory management table stored in nonvolatile memory (Song: Fig. 1; Paragraph [0058], “The process 1 accesses a memory space through a process 1 VMA, and the process 2 accesses a memory space through a process 2 VMA. For convenience of description, it is assumed that data of a memory corresponding to a virtual address <1> of the process 1 is <10>, data of a memory corresponding to a virtual address <2> of the process 1 is <20>, data of a memory corresponding to a virtual address <3> of the process 2 is <30>, data of a memory corresponding to a virtual address <4> of the process 2 is <40>, data of a memory corresponding to a virtual address <5> of the process 3 is <50>, data of a memory corresponding to a virtual address <6> of the process 3 is <60>, and data of a memory corresponding to a virtual address <7> of the process 3 is <70>. Although a virtual address and an actual memory are simply mapped to each other in FIG. 1 for convenience of description, a virtual address actually accessed by a CPU may be translated by using one or more page tables and offsets, to obtain a final physical address. When a process accesses a memory based on a virtual address, a CPU translates the virtual address into a physical address at a high speed by referring to page table information of an MMU. Connection information between a virtual address and a physical address is included in a page table. A process may access a physical memory by using the page table. A page is a basic unit for physical memory management, and a physical memory is generally managed in 4 KB pages”; and Paragraphs [0081]-[0082], “The memory 110 according to an embodiment may store programs for one or more processes and control operations of the processor 120, and store data input to or output from the computing device 100. The memory 110 may include at least one type of storage medium from among a flash memory type, a hard disk type, a multimedia card micro type, a card type memory (e.g., a secure digital (SD) or extreme digital (XD) memory), random-access memory (RAM), static random-access memory (SRAM), read-only memory (ROM), electrically erasable programmable read-only memory (EEPROM), programmable read-only memory (PROM), a magnetic memory, a magnetic disk, or an optical disk”); 
the designating includes designating, in a further table stored in nonvolatile memory or in or configuration file stored in nonvolatile memory, the physical memory area of the RAM memory determined to have a hardware defect as faulty (Roberts: Paragraph [0060], “In some cases, the fault module 110 may determine error regions, as illustrated at alternative operations 702-1 and 702-2. In summary, the fault module 110 may determine an error region bit-by-bit to determine outer bounds of the error region or through testing addresses within a region and setting the error region responsive to faults in the region exceeding a number or percentage threshold. In more detail, at alternative operation 702-1 and responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, testing hardware is directed to test adjacent addresses to determine a physical bound to an error region having the determined one of the multiple addresses. At alternative operation 702-2, bounding addresses for the error region are received from the testing hardware. These bounding addresses indicate an outer bound of the error region, where the error region has multiple physical memory faults at the modified operating parameter at which the memory is being analyzed”; and Parargaph [0061], “At 704, an address range is encoded in a memory fault map. This address range includes at least two of the multiple addresses of the multiple physical memory faults determined to be in the memory at operation 702. As noted herein, the encoding stores, in the memory fault map 116, multiple fault addresses with an address range. After one or more iterations of this process of determining addresses for physical memory faults and encoding them, often a particular modified operating parameter, a memory fault map is created (or altered) and ready for use to train a memory-mapped application, such as the memory-mapped application 404 of FIG. 4”); and 
the mapping includes changing the memory management table to map the virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hulbert in view of Roberts and further in view of U.S. Publication No. 2007/0073992 to Allen et al. (“Allen”).

Regarding claim 2, the Song/Hulbert/Roberts combination teaches all of the elements of claim 1.  However, the combination does not appear to teach:
wherein, when no free physical memory area exists, a check is performed to determine whether the virtual memory area currently mapped onto the physical memory area designated as faulty, should be mapped onto another of the physical memory areas.

However, in the same field of endeavor, Allen teaches:
wherein, when no free physical memory area exists, a check is performed to determine whether the virtual memory area currently mapped onto the physical memory area designated as faulty, should be mapped onto another of the physical memory areas (Allen: Paragraph [0077], “A page swap is an allocation of a new page frame to a virtual memory page to which a page frame is already allocated. In order to so allocate the new page frame, the page swap first writes the contents of the previously allocated page frame to disk. A page swap therefore is very expensive in terms of processing time, and page fault handlers typically implement page swaps only when there is no other way to effect an allocation of memory, because, for example, RAM is very full, with no free frames at all or no free frames that can be allocated within a current memory affinity enforcement policy. For these reasons, measures of page swaps may be useful measures of page frame demand: when many page swaps occur on a memory node, page frame demand on the node is high. A normalized measure of page swaps may be implemented as a count of a number of page swaps of memory on a node that occurs within a predetermined period of time multiplied by a normalizing factor such as, for example, a proportion of memory installed on other nodes relative to the total memory installed on all nodes of a system”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert/Roberts combination by deciding that no free memory exists and mapping it to a different physical memory area, as taught by Allen.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Allen by improving risk in memory allocation. (Allen: Paragraph [0010]-[0012]).

Regarding claim 3, the Song/Hulbert/Roberts/Allen combination teaches all of the elements of claim 2 and further teaches:
wherein the check of whether the virtual memory area currently mapped on the physical memory area designated as faulty should be mapped onto another 102080339.118of the physical memory areas is performed depending on which concrete processes executed in the processing unit access the individual virtual memory areas (Allen: Paragraph [0077], “A page swap is an allocation of a new page frame to a virtual memory page to which a page frame is already allocated. In order to so allocate the new page frame, the page swap first writes the contents of the previously allocated page frame to disk. A page swap therefore is very expensive in terms of processing time, and page fault handlers typically implement page swaps only when there is no other way to effect an allocation of memory, because, for example, RAM is very full, with no free frames at all or no free frames that can be allocated within a current memory affinity enforcement policy. For these reasons, measures of page swaps may be useful measures of page frame demand: when many page swaps occur on a memory node, page frame demand on the node is high”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hulbert in view of Roberts and further in view of U.S. Publication No. 2009/0144579 to Swanson (“Swanson”).

Regarding claim 5, the Song/Hulbert/Roberts combination teaches all of the elements of claim 1.  However, the combination does not appear to teach:
wherein the physical memory area is designated as faulty when the physical memory area has an irreparable hardware defect.

However, in the same field of endeavor, Swanson teaches:
wherein the physical memory area is designated as faulty when the physical memory area has an irreparable hardware defect (Swanson: Paragraph [0024], “As depicted at block 210, after processing system 20 has been configured and the VMs are running, an uncorrectable error occurs, resulting in generation of an MCE. For instance, the RAM for VM-1 may have suffered an uncorrectable error. In response to the MCE, error manager 88 determines whether the error is limited to on or more VMs, as shown at block 220. For instance, error manager 88 may use MSR and CSR registers in the processor along with a memory map obtained from the BIOS to determine the physical address of the error. Then, error manager 88 may use VM resource map 78 to determine which VMs, if any, are using that physical address. Thus, error manager 88 maps the uncorrectable error to the VM(s) that is actually using that portion of RAM”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert/Roberts combination by making the correction to the fault based on an irreparable error, as taught by Swanson.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Swanson by improving the ability to find the root of the error and to resolve the issue. (Swanson: Paragraph [0024]).

Response to Arguments
Applicant’s arguments, see page 5, filed 08/09/2022, with respect to the 112(b) rejection has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments and amendments, see pages 5-6, filed 08/09/2022, with respect to the 103 rejection has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the newly introduced elements, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon.
US 7302526 B1: According further to the present invention, handling a faulting memory of a pair of mirrored memories includes initially causing a non-faulting memory of the pair of mirrored memories to service all read and write operations for the pair of mirrored memories, determining that hardware corresponding to the faulting memory of the pair of mirrored memories has been successfully replaced to provide a new memory, in response to the new memory being provided, causing data to be copied from the non-faulting memory to the new memory while data is being read to and written from the non-faulting memory, and, in response to successful copying to the new memory, causing writes to be performed to both memories of the pair of mirrored memories and selecting one of the pair of mirrored memories for read operations when one or more read operations are performed. Handling a faulting memory may also include, in response to a write being performed to the non-faulting memory while data is being copied from the non-faulting memory to the new memory, causing the write to be performed to the non-faulting memory and the new memory. Handling a faulting memory may also include, in response to a write being performed to the non-faulting memory while data is being copied from the non-faulting memory to the new memory, causing a corresponding portion of the non-faulting memory and the new memory to be locked to prevent additional access thereto. Determining that hardware corresponding to the faulting memory of the pair of mirrored memories has been successfully replaced may include testing the memory hardware prior to causing data to be copied from the non-faulting memory to the new memory. Handling a faulting memory may also include, in response to testing the memory hardware indicating a failure, determining that the hardware has not been successfully replaced. Testing the memory hardware may include having each of a plurality of processors perform tests on a section of the memory hardware. Each of the plurality of processors may determine which section of data to test based on information provided to all the processors in a global memory. Causing data to be copied may include having each of a plurality of processors copy a section of the data. Each of the plurality of processors may determine which section of data to copy based on information provided to all the processors in a global memory.
US 20040041749 A1: Referring now to FIG. 7, aspects of an algorithm for performing functions described herein above are illustrated in a flow chart, according to an embodiment of the present invention. The algorithm 700 begins at 705. Then, at 710, a label is held against the array of the display. Next, at 715 display circuitry of the apparatus of the present invention queries the electronic device to which the apparatus is being applied. This may be in response to an event in the electronic device that is detected by the display circuitry of the apparatus, that is, and event such as has been previously described including power up, power down or some sort of failure. Examples of failures include a computational error caused either by hardware failure or software, such as a page fault, overflow, mis-computation detected by error checking, etc., a hardware failure unrelated to computation, etc. Then, at 720, the display circuitry of the apparatus receives information from the electronic device. This information may be in the form of a message according to a standard protocol, such as a standard serial bus protocol. Next, at 725, logic circuitry of the display circuitry translates the message in order to select segments of the array of the apparatus. At 730 the selected segments are communicated to the driver by the logic circuitry, and the driver writes, i.e., drives, the selected segments. Consequently, at 735 the selected, driven segments heat up, causing the corresponding portion of the label to change appearance permanently. The algorithm 700 then continues back to block 715 to query again.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114